 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDReynolds Metal Company and Darcey Honeysette.Case 7-CA-14481January 25, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn September 18, 1978, Administrative Law JudgeBernard Ness issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled an answering brief and cross-exceptions andsupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.IThe General Counsel and Respondent have excepted to certain credibil-ity findings made by the Administrative Law Judge. It is the Board's estab-lished policy not to overrule an Administrative Law Judge's resolutions withrespect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard Dr WallProducts, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing his find-ings.In his Decision, the Administrative Law Judge inadvertently refers toemployee Crittendon as "Crittenden."DECISIONSTATEMENT OF THE CASEBERNARD NESS. Administrative Law Judge: Pursuant to acharge filed by Darcey Honeysette, an individual, on Octo-ber 7, 1977, a complaint issued on November 29, 1977,alleging that Reynolds Metal Company, herein called Re-spondent, violated Section 8(a)(1) of the Act by discharg-ing Honeysette because he engaged in protected concertedactivities. Respondent denied the discharge constituted anunfair labor practice violative of the Act. Hearing was heldbefore me on March 8-9, at Grand Rapids, Michigan.240 NLRB No. 54Upon the entire record, including my observation of thewitnesses and their demeanor, and after due considerationof the General Counsel's oral argument and Respondent'sbrief, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation, maintains a plantin Wyoming, Michigan, where it is engaged in the manu-facture, sale, and distribution of aluminum and relatedproducts. During the calendar year preceding the issuanceof the complaint, Respondent purchased and caused to beshipped to its Wyoming, Michigan, plant goods and mate-rials valued in excess of $50,000 directly from points out-side the State of Michigan. The parties agree and, based onthe foregoing, I find that Respondent is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDLocal 277, International Union, United Automobile,Aerospace and Agricultural Implement Workers of Amer-ica (UAW), herein called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESHoneysette was discharged on August 18, 1977,' after herefused to perform certain work. The complaint alleges hewas discharged for engaging in protected concerted activi-ty. More specifically, the General Counsel contends Ho-neysette was discharged when he refused to perform cer-tain work because he insisted, in good faith, upon what hebelieved to be his rights under the collective-bargainingagreement then in existence between Respondent and theUnion and because he raised questions of job safety. TheGeneral Counsel does not contend that the work Honey-sette refused to perform was abnormally dangerous withinthe purview of Section 502 of the Act. Respondent takesthe position that Honeysette was discharged for his refusalto obey the order of his supervisor to perform the work inquestion. Honeysette filed a grievance following his dis-charge. The grievance was resolved short of arbitration. Hewas reinstated effective September 26 with full seniority,no backpay or insurance benefits,2and a I-year probation-ary period.The Union is the bargaining representative for the em-ployees in the plant. The most recent contract during therelevant period is from August 1, 1977, through July 31,1980.Honeysette had been employed by Respondent since1972 and for the 4 years preceding his discharge he was acharge makeup man in the cast house. His job basically isto drive a hi-lo (forklift truck) and load scrap metal intothe furnaces. The process is known as charging the furnace.All dates hereinafter refer to 1977 unless otherwise indicated.2 He suffered no loss of insurance benefits during the interim period. REYNOLDS METAL COMPANY269There are two methods in charging. In the first, the scrapmetal is brought to the furnace in hoppers, and the chargemakeup man uses a ram to shove it from the hopper intothe furnace. In the second method, the scrap metal isshoved into the furnace from saw racks. The chargemakeup man is seated in his hi-lo which has a plexiglassshield in front to substantially shield him from the heat ofthe furnace when the door is open. Prior to August, thenormal practice was to charge the furnaces with theburners off and only the pilot on. On occasions, theburners were on, particularly in the winter, but there wasno requirement that burners be off or on. The furnace op-erator operated the controls in turning the burners on oroff. Honeysette himself had in the past charged with theburners on at his own request. He stated that on otheroccasions the burners were on for only a few minuteswhile he was charging. He testified a complete charge tookabout 45 minutes.Shortly before August 3, Respondent decided to changethe procedure for charging the furnaces and leave theburners on while charging. Gordon Fox, Respondent'spersonnel manager, testified he returned from vacation onAugust 3. He learned then that the intended operationalchange had not been discussed with the Union and it wasaborted before it began. A safety grievance was filed byCarl Crittenden, a furnace operator, on August 3 com-plaining that it was unsafe to charge with the burners on.(Resp. Exh. 7) Fox met with Sam Sella, chairman of theUnion's grievance committee on about August 5. Presentalso were Cast House Superintendent Ray Dix and CharlieCrowe, the Union's cast house committeeman. Fox testi-fied that safety grievances are handled by the Union'sgrievance committee chairman and the plant manager orhis representative. Fox is his representative. Fox testified,without contradiction, that he explained to Sella andCrowe the reasons why the Respondent wanted to have thefurnace charged with the burners on. According to Fox,the parties agreed to the change with the proviso that undercertain specified situations, the burners would be off whilethe furnaces were being charged. Thus the Crittendengrievance was disposed of. The parties agreed the Unionrepresentative would notify its committeemen and Respon-dent would notify the supervisors involved of the change inprocedure.The cast house was a three shift operation. The opera-tional change was delayed for about a week. On August 16,Guydon, cast house foreman, instructed Honeysette andCrittenden, who worked together on the 3 to 11 p.m. shift,that the furnaces were to be charged with the burners on.This came to the attention of Cast House Steward Luce,who told Guydon the operational change would first haveto be approved by the committee. The burners were notturned on. Fox received a call on the morning of August 17from Sella, who told him he had discussed the change withLuce the night before and had been told that the employ-ees were talking about walking off the job and that theyhad not been told of the change. Sella asked Fox to notifythe stewards of the Union's agreement to the change. SellaBasically, to prolong the life of the furnaces.4Neither Sella nor Crowe was called as a witness.was out of the plant and Crowe was on vacation. Fox theninstructed Respondent's safety director, Lambert, to reviewthe change with the committeemen, stewards, and chargemakeup men on each of the three shifts. The first shiftcommitteeman, together with the Union's president, Bos-ma, met with Fox and was told the matter had been dis-cussed with Sella. The new procedure was implemented onthe first shift without incident.At the beginning of their shift on August 17, Guydontold Crittenden and Honeysette the burners were to be onhalfway when they were charging the furnace. He orderedCrittenden to turn on the burners. Crittenden objected,saying it was unsafe, as did Honeysette. Honeysette alsocomplained that enough metal was being poured on theirshift and asked to be relieved. Guydon told him he did nothave anyone to relieve him. Steward Luce was advised ofthis incident by the employees and Fox was also informed.About 4-4:30 p.m. a group was assembled in the casthouse by Fox to observe a charging demonstration-Fox,Lambert, Dix, Guydon, Union Safety CommitteewomanJoyce Van Beckon, and Luce. Fox told Crittenden and Ho-neysette to charge with the burners on so that the groupcould observe it. Honeysette complained that he waspicked on as the first person called upon to work using thisprocedure. Fox told him it was already being performed onthe first shift and it was to be done on all three shifts.Honeysette then charged one or two loads. Fox then metwith Van Beckon and Luce in the office. He explained thechange to them. Van Beckon expressed a lack of familiaritywith the operation and asked that OSHA make the deci-sion as to the safety features. Fox informed her of the earli-er Crittenden grievance, of how it had been resolved, andof the Union's agreement to the change. After this meeting,Fox gave the same explanation to Crittenden, Honeysette,and Luce and described those situations in which theburners could be off.5Fox explained that there had been abreakdown in communication at the Union's end and thatSella had asked him to notify the committeemen andothers of the agreement. Before Fox left the plant at about6 p.m. he told Luce to call Sella if he had any questions.Luce acknowledged he knew of the agreement.6About 7:30 p.m., some time after the repast break, Guy-don noticed that the burners were off on the Number 2furnace then being charged. He learned that Honeysettehad asked Crittenden to turn off the burners and directedCrittenden to turn them on again. The burners were turnedon. A short while later, Guydon noticed Honeysette driv-ing the hi-lo around but not charging the furnace. He thentold Honeysette to charge the furnace. Honeysette refused,saying he would not charge the furnace with the burnerson. Guydon then brought Honeysette to the office and,after explaining to Honeysette that the matter nad beensettled, again told Honeysette to charge the furnace. Ho-neysette conferred for a few minutes with Luce and thenreiterated to Guydon his refusal to charge with the burnersAlthough Crittenden testified Fox did not say Sella agreed to thechange, he did testify Fox said "he'd reached some agreement with some-one, but he hadn't mentioned with who."6 place no reliance on Luce's testimony that he was told by Sella that, asa result of his meeting with Fox, employees did not have to charge with theburners on.REYNOLDS METAL COMPANY 269_ _ _ 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDon. Guydon then told Honeysette he was suspended. Sub-sequently that evening a number of employees engaged ina work stoppage, apparently in protest of Honeysette's sus-pension. Fox returned to the plant and requested the em-ployees to return to work.7Fox then successfully prevailedupon Honeysette to induce the employees to return towork. Sella and other union committeemen also came tothe plant. By this time, the next shift was starting up. Foxand Sella went to the cast house and the charge makeupman and furnace tender were instructed on the new procL-dure for charging the furnace. They complied.On August 18, Fox met with the union committee todiscuss the action taken against Honeysette. Fox informedthe committee Honeysette was being discharged for refus-ing to obey the orders of his supervisor. Honeysette's griev-ance concerning his discharge was resolved short of arbi-tration in the manner described above.The General Counsel argues that Honeysette was seek-ing to avail himself of the rights under article 28 of thecollective-bargaining agreement between the parties. Arti-cle 28, section 4, of the contract reads as follows:Section 4. If an employee shall believe that thereexists an unsafe condition, changed from the normalhazards inherent in the operation, so that the employ-ee is in danger of injury, he shall notify his foreman ofsuch danger and of the facts relating thereto. Thereaf-ter, unless there shall be a dispute as to the existenceof such unsafe condition, he shall have the right, sub-ject to reasonable steps for protecting other employeesand the equipment from injury, to be relieved fromduty on the job about which he had complained andto return to such job when such unsafe condition shallbe remedied. If the existence of such alleged unsafecondition shall be disputed, the chairman of the griev-ance committee and the plant manager or his repre-sentative shall immeidately investigate such allegedunsafe condition and determined whether it exists. Ifthey shall not agree and if the chairman of the griev-ance committee is of the opinion that such alleged un-safe condition exists, the employee shall have the rightto present grievance in writing to the plant manager orhis representative and thereafter to be relieved fromduty on the job as stated above. Such grievance shallbe presented without delay to arbitration under theprovisions of Article XI of this Agreement, which shalldetermine whether such employee was justified inleaving the job because of the existence of such anunsafe condition.The General Counsel contends that the change in the man-ner of charging the furnace resulted in an unsafe condition,bringing into play article 28. He relies principally on Mer-lyn Bunney and Clarence Bunney, Partners d/b/a BunneyBros. Construction Company, 139 NLRB 1516 (1962). Re-spondent argues that Honeysette did not in good faith be-lieve the change was unsafe but was motivated, in refusingto follow the new procedure, by other reasons; i.e., his con-tention the change constituted a speedup and he was beinginitially selected to work under the new procedure. Re-7The contract contained a no-strike clause.spondent concedes in his brief that early in the evening onAugust 17, Honeysette requested relief and said the newoperation was unsafe. Respondent aruges, however, thatHoneysette did not later ask for relief or contend the pro-cedure was unsafe. Respondent argues the change was notunsafe.8Thus, says Respondent, the sole reason Honeysettewas discharged was that he refused to obey a direct orderof his supervisor and not that he requested relief. Respon-dent further argues that since an agreement was reachedwith the Union on the Crittenden grievance involving thesafety issue, article 28 was not available to Honeysette tosupport his refusal to charge with the burners on.In Bunney Bros. Construction Company, supra, the em-ployee was discharged because of his demand for "show-up time," a claim made pursuant to the applicable collec-tive-bargaining agreement. The Board, in finding such dis-charge violative of Section 8(a)(1) of the Act, stated theindividual sought to implement the contract applicable tohim as well as other employees and the implementation byan employee is but an extension of the concerted activitygiving rise to that agreement. In H. C. Smith ConstructionCo., 174 NLRB 1173 (1969), enfd. 439 F.2d 1064 (9th Cir.1971), the employee based his action upon an erroneousassumption that the collective-bargaining agreement con-tained a provision which warranted his complaint concern-ing the chain of command. The Court agreed with theBoard that the employee did not lose the Act's protectionas a matter of law simply because his understanding of thecontract turned out to be mistaken. The Court also said thereasonableness or unreasonableness of the employee's as-serted interpretation of the contract is relevant to the factu-al issues of the employee's good faith and the employer'smotivation. In Tech-Craft, Inc., 152 NLRB 1508 (1965), anemployee was discharged because he refused to performcertain work unless paid on a higher scale. The Union hadagreed with the Company's interpretation of the contractthat it was not obligated to pay on the higher scale for thework to be performed. The Board found the discharge wasnot violative of the Act, pointing out that the employeeelected to seek self-help rather than seek resolution throughthe grievance procedure.The unsafe condition of operating the furnaces with theburners on was first raised by the Crittenden grievance inearly August. Fox's uncontradicted testimony disclosedthat pursuant to the grievance procedure, Respondent andthe Union agreed that with certain restrictions, the fur-naces could be operated with the burners on. Thus, whenHoneysette refused to follow this procedure, the safetyquestion had already been resolved. Honeysette was givenan opportunity to back off from his refusal to obey Re-spondent's order to comply with the new procedure. Herefused, despite the explanation given to him that theUnion had agreed to this change in the operation. In such8 Gould Rivette, a field safety investigator with the Michigan Departmentof l.abor was called as Respondent'a witness. He testified that in October 1977.as a result of a complaint of unsafe conditions, he inspected the furnaces beingcharged with the burners on. He testified the operation was not violative ofthe State's safety regulation and was not unsafe in the sense that the workperformed was not unusually dangerous considering the nature of the workperformed. REYNOLDS METAL COMPANY271circumstances, I find Honeysette was discharged for insub-ordination and not for engaging in a protected activity.CONCLUSIONS OF LAWi. Respondent is an employer engaged in commerce andin operations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2. The General Counsel has not established by a pre-ponderance of the evidence that Respondent has engagedin unfair labor practices within the meaning of Section8(a)(l) of the Act as alleged in the complaint.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this case, and pur-suant to Section 10(c) of the Act, I hereby issue the follow-ing recommended:ORDER 9The complaint is dismissed in its entirety.In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted bh the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.circumstances, 1 find 1-loneysette was discharged for insub-I